t c memo united_states tax_court barry leonard bulakites petitioner v commissioner of internal revenue respondent docket no filed date barry leonard bulakites pro_se monica d polo and erin kathleen salel for respondent memorandum findings_of_fact and opinion holmes judge barry bulakites is an insurance consultant whose clients are accountants but who relied only on turbotax when he prepared his own returns the commissioner thinks he claimed a few too many deductions but bulakites argues that he has enough evidence to prove some of them and blames the software for luring him into claiming others findings_of_fact bulakites is a specialist in life_insurance and annuities and is frequently an expert witness on the subject he trains others in his field and works for a firm whose clients are mostly accountants in need of advice on anything from how to sell their services to how to decide if a client is due a refund for a particular service sold the big issue in this case however arose from a dispute that happened years ago while bulakites was at a different job he became ensnared in a lawsuit brought against a company called wasley products though the details in the record are thin we know the suit arose when 401_k_plan participants at wasley sued the company where bulakites worked he credibly testified that he was named as a defendant for his work on the plan and in a global_settlement left him on the hook for dollar_figure bulakites says that he paid the settlement by taking out a dollar_figure loan in secured_by his home the promissory note was due in less than a year but bulakites planned to sell his home and use the proceeds to pay the note when it came due in date the start of the great recession turned out to be exactly the wrong time to need to sell a house and he managed to pay only a fraction of what he owed his troubles got even worse in when he and his ex-wife legally_separated and a year later divorced their separation agreement directed bulakites to pay his ex-wife dollar_figure per month for spousal support until the sale of the marital residence at which point his payments would increase to dollar_figure the real-estate market had not noticeably improved for him by and bulakites credibly claimed during trial that the house was under water with no hope of a sale he and his ex-wife never entered into any subsequent maintenance agreements but in an effort to do the right thing bulakites orally agreed with his ex-wife to increase his payments to dollar_figure per month he didn’t quite keep up but the documents in the record do show and we find that he paid her about dollar_figure in both and bulakites used turbotax to prepare his returns for the years at issue and he now admits that he made a lot of mistakes in the process these may have been what caught the commissioner’s attention and in out went a notice_of_deficiency for the and tax years bulakites timely filed a petition with the promissory note does not reflect what the money was to be used for and bulakites introduced no additional records to explain this the court but in the months leading up to trial he was largely unresponsive to the commissioner’s attempts at informal_discovery there were some problems once he arrived for trial as well it turned out that bulakites did not turn over some evidence to the commissioner until the eve of trial this he blamed on a flood at his home when it turned out the flood was three years before trial--though he explained that he was still receiving vital documentation back from a restora- tion company that very week this narrative affected our view of his credibility bulakites was a california resident when he began the case which we tried in san diego opinion the only issues left for us to decide are whether bulakites is entitled to deduct the payments that he sent his wife in the and tax years whether he is entitled to deduct business-interest expenses for the and tax years whether he is entitled to deduct other business_expenses for the tax_year and whether he is liable for the accuracy-related_penalty under sec_6662 a for the years at issue unless stated otherwise all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court continued i alimony paid deduction_year claimed amount allowed amount dollar_figure big_number dollar_figure big_number sec_215 allows as a deduction an amount equal to alimony paid sec_71 defines alimony and part of the definition requires that the payment be required by a divorce_or_separation_instrument sec_71 sec_215 see also ellis v commissioner tcmemo_1990_456 a divorce_or_separation_instrument is a decree of divorce or separate_maintenance or a written instrument incident to such a decree a written_separation_agreement or a decree requiring a spouse to make such payments sec_71 bulakites’ oral modification of his written_separation_agreement doesn’t work--it’s well settled that an oral modification of a written instrument does not meet sec_71’s requirements sec_71 70_tc_525 larievy v commissioner tcmemo_2012_247 ellis v commissioner tcmemo_1990_456 sec_1_71-1 income_tax regs continued rules_of_practice and procedure we do find his motivation sincere and he did prove that he paid his ex well over the dollar_figure a month required by his separation agreement but we have to hold that the law does not allow him to deduct those excess amounts as alimony we therefore find for the commissioner on this issue ii interest deductions year claimed amount allowed amount dollar_figure big_number -0- -0- a taxpayer may deduct interest_paid or incurred during the tax_year if the interest is an ordinary_and_necessary_expense of carrying on his trade_or_business sec_162 119_tc_44 see sec_163 a taxpayer must be able to substantiate that interest porter v commissioner tcmemo_2015_122 thompson v commissioner tcmemo_2011_291 and this means that he must show that he made a payment and show what portion was interest and what portion was repayment of principal the evidence does show bulakites made payments to his lender but the amounts do not match those that he claimed on his tax returns and he did not explain this discrepancy at trial bulakites also did not provide us with any business records regarding the loan any loan statements or any loan-repayment schedules without this type of documentation we are unable to tell whether these payments were made on the original loan remember that the note for that loan says it should have been paid in full by date we understand that it might have been his plan to pay the note with proceeds from the sale of his home and that that sale didn’t happen the problem is that we can’t figure out what happened to the note--was it refinanced was it extended without any paperwork in a situation where there should have been lots of paperwork we are left only with his testimony about the total_amounts of the payments and the allocation of those payments between principal and interest we do not find his testimony credible on this issue and so sustain the commissioner’s determination iii other expenses year claimed amount allowed amount dollar_figure dollar_figure bulakites claimed a deduction for other expenses on hi sec_2011 return he claimed during trial that this was a carryforward of a net_operating_loss from a previous year that he mistakenly put on the wrong line of his return he failed to contest this issue on brief which we would normally deem a concession see rule e and 92_tc_661 tufft v commissioner tcmemo_2009_59 but we will discuss it anyway sec_172 allows a deduction for net_operating_loss carryovers from earlier years and net_operating_loss carrybacks from later years as long as the taxable_income for the current_year is greater than zero sec_172 b a taxpayer substantiates his claim to such a deduction by filing with his return a concise statement setting forth the amount of the net_operating_loss_deduction claimed and all material and pertinent facts relative thereto including a detailed schedule showing the computation of the net_operating_loss_deduction sec_1_172-1 income_tax regs bulakites filed no such documentation during trial he did turn in a tax_return for a previous year though not the one that generated the net_operating_loss but even with his testimony that is not enough to substantiate his entitlement to a loss carryforward see 139_tc_418 aff’d 552_fedappx_250 4th cir obedin v commissioner tcmemo_2013_223 aff’d 655_fedappx_583 9th cir iv penalty the commissioner asserts a sec_6662 accuracy-related_penalty for each year at issue sec_6662 imposes the penalty when there is any substantial_understatement_of_income_tax sec_6662 here the the commissioner has his own theory on how bulakites calculated his carryover and where it really came from but we need not analyze it commissioner met his burden of production with math an understatement_of_tax is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 bulakites’ understatements for the and tax years well surpass both dollar_figure and of the tax required the burden then swings to bulakites to show that his mistakes were reasonable and in good_faith see sec_6664 he cannot he admitted during trial that he deducted items he shouldn’t have and that he overstated certain losses he tried to blame turbotax for his mistakes but t ax preparation software is only as good as the information one inputs into it 114_tc_259 we therefore find for the commissioner on this issue decision will be entered under rule
